— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Litke, dated July 31, 1984, which, after a hearing, found the petitioner guilty of misconduct and dismissed him from his position as an electrical inspector with the New York City Department of General Services.
Determination confirmed and proceeding dismissed on the merits, with costs.
We find that substantial evidence exists in the record to support the respondent Litke’s determination sustaining the charges against the petitioner (see, De Martino v Kiley, 117 AD2d 702; Matter of De Bois v Rozzi, 114 AD2d 848). Moreover, considering all of the circumstances, the penalty imposed was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233, 235).
We have reviewed the petitioner’s remaining contention and find it to be without merit. Lazer, J. P., Brown, Weinstein and Niehoff, JJ., concur.